Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020, 10/15/2020 and 06/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 8-20, the claim elements:
“Software module configured to execute”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 8-20 have been interpreted to 
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [PARAGRAPH 94]
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  Claims 8-20 claims the non-statutory subject matter of a software module.  For example, data structures not claimed as embodied in non-transitory computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  Further, the claim language explicitly recites an embodiment in which the “module is a constituent part of the apparatus”, so the apparatus can be a larger computer program that includes the module.  The body of the claim does not require any machine elements.  It says “the apparatus is configured to store or run a module, or the module is a constituent part of the apparatus”, meaning the apparatus does not need to be able to store or run a module if the module is part of the apparatus.  
Therefore, the Applicants have not complied with 35 USC 101.  Appropriate correction is required.  See suggested claim amendment below to overcome the 35 USC 101 rejection.  If Applicant amends claim 8 in the way suggested by the Examiner, similar amendments are required for dependent claims 9-20.  The proposed amendment is supported by page 12 of the specification.

8.  (Currently Amended)  An apparatus for segmenting a G-banded adhered chromosome based on a geometrical characteristic and regional fusion,
the apparatus comprising: 
a processor; and
a memory, 
wherein the memory embodies instruction which, when executed by the processor, cause the apparatus to perform the method for segmenting the G-banded adhered chromosome based on the geometrical characteristic and the regional fusion as claimed in claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear to the Examiner with respect to what the module is and what the apparatus is; therefore, the claim fails to particular point out and distinctly claim the subject matter.  
Appropriate correction is required.  See the proposed amendment suggested by the Examiner above.
 
Allowable Subject Matter
Claims 1-20 are allowed if they are overcome the rejections above. 

	M.Moradi et al, “Automatic locating the centromere on human chromosome pictures”, teaches about the algorithm for automatically locating the centromere in a microscopic image of a human chromosome based on the calculation and analyzing the vertical and horizontal projection vectors of the binary image of the chromosome. The binary image is obtained by applying a threshold on the input image after histogram modification and analyzing.(Section 5)

Zhang et al ( U.S. 20140016843 A1 ) teaches system and method for pre-processing digitized images to extract and straighten individual chromosome images, arranges the images into a standard karyotype, to profile the banding patterns and to extract relevant features. (Par 7 , line1-5) .It teaches about a system and method for computer-assisted karyotyping includes a
processor which receives a metaphase images of chromosomes object for processing in an image
processing module and a classifier module (Par 12, line 1-5).
Rogan et al (U.S. 20130216118 A1), “Centromere Detector And Method For Determining Radiation Exposure From Chromosome Abnormalities”, teaches about image segmentation methods that partition and identify optimal metaphase cells for automated analysis. The process also uses segmentation methods that correctly determine centromere location. (Paragraph 26 – line 1-2). It also provide  a process that analyzes chromosome abnormalities that are present in cells that have been exposed to ionizing radiation (Paragraph 28)  and avoids and/or minimizes false positive detection of dicentric chromosomes. (Paragraph 29).
Shervin Minaee et al , “A geometric approach to fully automatic chromosome segmentation”, teaches about geometric-based method is used for automatic detection
of touching and overlapping chromosomes and separating them. The proposed scheme performs segmentation in two phases. In the first phase, chromosome clusters are detected using three geometric criteria, and in the second phase, chromosome clusters are separated using a cut-line. (Abstract)

Regarding independent claim 1, “M.Moradi et al” and “Zhang et al” and “Rogan et al” and “Shervin Minaee et al”, either singularly or in combination, fails to anticipate or render the following limitations obvious:

the condition I refers to that the number of concave points of an outline of a chromosome communicated regional image is smaller than a parameter T3; 
the condition II refers to that a ratio of an independent area of the chromosome communicated regional image to an area of a convex hull is greater than a parameter T4; and
 the condition IlIl refers to that a skeleton line of the chromosome communicated regional image has two end points, and with line fitting of a least square method on a skeleton coordinate sequence, a residual standard difference of the skeleton coordinate sequence is counted to be smaller than a 3parameter T5; 
step 5: traversing the chromosome regional images in the image set Si in the step 4, calculating an average width W for chromosome regions meeting the condition II or the condition Ill, and counting a maximum value Wmx and a minimum value Wmin of the average width for all chromosome regions meeting the condition II or the condition III;
step 6: traversing the chromosome regional images in the image set Ad in the step 4, and for any image P in the image set Ad, extracting a coordinate sequence of an outline of a chromosome region of the P, calculating the number N of concave points of the outline of the P, and representing a coordinate set of the concave points by the following formula: PIT = {(xi,y)j the i is an integer between [1,N]} where, the N is the number of concave points of the outline of the image P, the PIT is the coordinate set of the concave points, PIT(i) is recorded as a 
step 10: if the image set Ad is not null, segmenting a next adhered chromosome regional image continuously, and repeating the steps 6-9; or otherwise, ending an adhered chromosome segmentation procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akila Subasinghe A. et al , “An Accurate Image Processing Algorithm for Detecting FISH Probe Locations Relative to Chromosome Landmarks on DAPI Stained Metaphase Chromosome Images”, teaches about a hybrid algorithm that utilizes Gradient Vector Flow active contours, Discrete Curve Evolution based skeleton pruning and morphological thinning to provide a robust and accurate centerline of the chromosome, which is then used for the measurement of the FISH probe signals.
Saeid Abbase et al, “Automatic identification of chromosomal abnormalities in metaphase karyotype using paired images in human chromosomes”, teaches about  automatic identification of chromosomal abnormalities in human karyotypes. The main step in main automation of this method is to define some morphological features for each chromosome. In this method, we can find the presence or absence of abnormalities or chromosomal deviations by determining the position of centromere automatically with length, the ratio of short arm to long 
B. Dhivyapriya et al , “Automated feature measurement for human chromosome image analysis in identifying centromere location and relative length calculation using LabVIEW ” teaches about algorithm for automatically locating the centromere and determining the length of the short arm (p_arm) and long arm (q_arm) of the chromosome using LabVIEW is presented. The procedure is based on the edge coordinates profile extraction algorithm of binary image of the chromosome.
Fan et al (U.S 20120208710 A1), “Noninvasive Diagnosis Of Fetal Aneuoploidy By Sequencing”, teaches about  a method of testing for an abnormal distribution of a specified chromosome portion in a mixed sample of normally and abnormally distributed chromosome portions obtained from a single subject, such as a mixture of fetal and maternal DNA in a maternal plasma sample. Also, it comprises a computer programmed to analyze sequence data obtained from a mixture of maternal and fetal chromosomal DNA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665                                                                                                                                                                                                        02/09/2022

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665